Exhibit 10.3

Great Plains Energy Incorporated
Long-Term Incentive Plan
Awards Standards and Performance Criteria
Effective as of January 1, 2014


Objective
The purpose of the Great Plains Energy Incorporated (“Great Plains Energy” or
the “Company”) Amended Long-Term Incentive Plan (the “Plan”) is to encourage
officers and other key employees to acquire a proprietary and vested interest in
the growth and performance of the Company; to generate an increased incentive to
enhance the value of the Company for the benefit of its customers and
shareholders; and to aid in the attraction and retention of the qualified
individuals upon whom the Company’s success largely depends. The Plan provides
equity incentives for the achievement of performance objectives over a
multi‑year period.
Eligible employees include officers and other key employees of Great Plains
Energy, Kansas City Power & Light Company (“KCP&L”), and KCP&L Greater Missouri
Operations Company (“GMO”) (“participants”), as approved by the Compensation and
Development Committee (“Committee”) of the Board of Directors of the Company.
Awards
Awards generally are recommended by the Committee and approved by the
independent members of the Board of Directors and set as a percentage of the
participant’s base salary. Percentages will vary based on level of
responsibility, market data, and internal comparisons. Awards generally will be
based on a dollar amount which will then be converted to shares of restricted
stock, performance shares, or a combination of both, as determined by the
independent members of the Board of Directors, using the Fair Market Value as of
the grant date.
Performance Criteria
The amount of an individual participant’s performance share award will be
determined based on performance against the specific objectives and performance
levels approved by the independent members of the Board of Directors. Each
participant will receive an award agreement including, among other things, the
applicable objectives and performance levels. These objectives and performance
levels will also be attached as an appendix to this document.
Payment and Awards
Time-based restricted stock will be payable in shares of Company common stock
unless otherwise determined by the Committee. Dividends accrued on the
restricted stock will be reinvested during the period under the Company’s
Dividend Reinvestment and Direct Stock Purchase Plan and will also be paid in
stock at the end of the period. Restricted stock is issued in the name of the
participant; consequently, the participant will have the right to vote the
restricted stock during the period.
Performance shares will be paid with a combination of cash sufficient, in
combination with the cash dividend equivalents, to satisfy withholding taxes,
with the remainder of the payment in

1



--------------------------------------------------------------------------------



shares of Company common stock, unless otherwise determined by the Committee.
Dividend equivalents over the performance period will be calculated on the
actual number of performance shares earned and paid in cash.
Earned performance share awards will be payable to each participant as soon as
practicable after the end of the performance period, subject to Committee
verification of performance. To the extent practicable, performance share
payments shall occur during an “open window” period.
Additional Terms and Conditions
All awards will be subject to additional requirements and conditions, including,
but not limited to, provisions relating to applicable tax withholding, potential
recoupment of compensation in the event of financial error, accounting
misstatements or accounting restatements, or any other requirements, terms or
conditions set forth in the applicable award agreement.
Administration
The Committee has the full power and authority to administer, and interpret the
provisions of, the Plan. The Committee has the power and authority to add,
delete and modify the provisions of this document at any time. This document
does not replace or change the provisions or terms of the Plan; in the event of
conflicts between this document and the Plan, the Plan is controlling.
Adopted by the independent members of
the Board of Directors on February 11, 2014


By:
/s/ Robert H. West
 
Robert H. West, Lead Director






2



--------------------------------------------------------------------------------


Appendix


2014 – 2016 Performance Criteria


 
Objective
Weighting
(Percent)
Threshold
(50%)
Target
(100%)
Stretch
(150%)
Superior
(200%)
 
 
 
 
 
 
 
1.
Three-year (2014-2016)
Average FFO to Total Adjusted
Debt1
50%
14.5%
15.0%
15.5%
16.0%
 
 
 
 
 
 
 
2.
Total Shareholder Return (TSR) versus EEI Index2
50%
See Below





































_________________________


1 S&P calculation of FFO to total adjusted debt. This is a financial measure
that is not calculated in accordance with generally accepted accounting
principles (“GAAP”).
2 TSR is compared to an industry peer group of the Edison Electric Institute
(EEI) index of electric companies during the three-year measurement period from
2014-2016. At the end of the three-year measurement period, the Company will
assess its total shareholder return compared to the EEI index. Depending on how
the Company ranks, the executive will receive a percentage of the performance
share grants according to the following table:


Percentile Rank
Payout Amount
 
 
75th and above
200%
60th to 74th
150%
40th to 59th
100%
25th to 39th
50%
24th and below
0%




3

